719 N.E.2d 1248 (1999)
WALKER, Jack Michael, et al., appellants,
v.
CAMPBELL, Jennifer Rene and Kevin Eugene, appellees.
No. 17S03-9806-CV-670.
Supreme Court of Indiana.
November 24, 1999.

ORDER GRANTING TRANSFER AND DISMISSING APPEAL
This matter comes before the Court on Appellees' petition to transfer from a decision of the Court of Appeals. See Ind.Appellate Rule 11(B). The materials show that the trial court granted the adoption petition filed by Appellees, Jennifer Rene Campbell and Kevin Eugene Campbell. Thereafter, Appellants, Jack Michael Walker, as the putative biological father, and Jack L. Walker and Stella Walker, as grandparents, initiated an appeal, but after briefing had been completed, Appellants moved to dismiss the appeal on grounds that a settlement had been reached. In a published opinion, the Court of Appeals, among other things, declined to grant Appellants' motion to dismiss, held that certain adoption statutes were unconstitutional in some respects, reversed the trial court's order granting the adoption, and remanded for further proceedings. Walker v. Campbell, 711 N.E.2d 42 (Ind. Ct. App.1999), (Opinion by Bailey, J., with whom Najam, J., concurs. Sharpnack, C.J., dissents with opinion) reh'g denied.
The Court has reviewed the Court of Appeals opinion, the record of proceedings, the briefs filed in the Court of Appeals, and the materials submitted in connection with the transfer petition, and has discussed the case in conference. Being duly advised, and pursuant to Appellate Rule *1249 11(B), Appellees' petition to transfer is granted and the Court of Appeals opinion is hereby vacated and held for naught. The Court, now having jurisdiction of the appeal and all issues as if originally filed in this Court, Appellants' motion to dismiss is granted, and the appeal is dismissed.
All Justices concur.